Citation Nr: 0518234	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana that granted service connection for 
PTSD and assigned a 30 percent disability evaluation.  The 
veteran, who had active service from May 1966 to May 1969, 
expressed disagreement with the initial evaluation assigned 
for his PTSD, and the case was referred to the Board for 
appellate review.  

REMAND

A preliminary review of the record discloses that although 
the veteran did not request a personal hearing in his 
Substantive Appeal, the veteran timely requested a BVA 
hearing in February 2005 after the case was certified to the 
Board by the RO.  In a subsequent statement dated in March 
2005, the veteran indicated that he wanted a videoconference 
hearing in Huntington, West Virginia.  Since the failure to 
afford the veteran a hearing would constitute a denial of due 
process and result in any Board decision being vacated, 
38 C.F.R. § 20.904(a) (2004), this matter must be addressed 
before the Board promulgates a decision.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
videoconference hearing in Huntington, 
West Virginia before a Veterans Law Judge 
at the next available opportunity 
pursuant to his February and March 2005 
requests.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 


and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




